Title: To Thomas Jefferson from Robert Smith, 7 February 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            
                                on or before 7 Feb. 1807
                            
                        
                        I have marked one
                            Section that I think ought to be struck out thus}—
                  Respecty.
                        
                            Rt Smith
                            
                        
                    